TURSI, Judge,
dissenting.
I respectfully dissent.
Although the motivation of the trial court in creating a children’s recreational fund in the sum of $6,000 may be admirable under the facts of this case, it cannot be sustained under the powers granted to trial courts in the Uniform Dissolution of Marriage Act. See In re Marriage of Serfoss, 642 P.2d 44 (Colo.App.1981).
Since the children’s recreational fund is neither subject to the guidelines and restraints for child support or division of property, the husband is left without remedy should the wife abuse the administration of the fund. And further, since there were no criteria used by the trial court to determine the amount involved, we cannot review its equities.
Child support, spousal maintenance, and property division are inextricably interwoven. I would, therefore, vacate the orders and remand to the trial court for further proceedings consistent with this view.